MARVIN, Judge.
Defendant entered an appeal after he was convicted of middle grade theft ($191.95) and was sentenced to two years at hard labor. LRS 14:67.
The record includes the transcript of the trial and the sentencing hearing, but defendant has not filed a brief or assignments of error. CCrP ARt. 844. Rules 2-1.8(4), 2-12, Uniform Rules, Courts of Appeal.
Our review is limited to a search for errors patent. CCrP Art. 920. State v. Oliveaux, 312 So.2d 337 (La.1975). Our review reveals that no written motions were filed and that no objections were made. There were no rulings which adversely affected defendant. Finding no errors patent, we AFFIRM the conviction and the sentence.